                                 Case:19-03856-swd                   Doc #:45 Filed: 08/13/2021                    Page 1 of 1


                                                     UNITED STATES BANKRUPTCY COURT
                                                          Western District of Michigan
 In re:      Christine June Savage                                                              Case No. 19-03856
             Bryan Lee Savage                                         ,                         Chapter 13
 Debtor(s).                                                                                     Hon. Scott W. Dales
                                                                      /                         Filed: 9/11/2019

                                           FIRST POST-CONFIRMATION AMENDED CHAPTER 13 PLAN

II. FUNDING


                   Additional Plan Payment Provisions:

          1. Mr. Savage is currently paying $83.63 per month towards a 401(k) loan which will be repaid on or about
          7/19/2021. Accordingly, beginning August 1, 2021 the Debtors' monthly payment shall increase by $83.63.

          2. Mr. Savage is currently paying $38.26 per month towards a 401(k) loan which will be repaid on or about
          4/18/2022. Accordingly, beginning May 1, 2022 the Debtors' monthly payment shall increase by $38.26.


                                                                                    ***

                           The Plan remains unchanged in all respects not in conflict with this amendment.

 Date: August 13, 2021                                                                      /s/ Christine June Savage
                                                                                            Christine June Savage       , Debtor

 Date: August 13, 2021                                                                      /s/ Bryan Lee Savage
                                                                                            Bryan Lee Savage            , Debtor

 Date: August 13, 2021                                                                      /s/ Jeffrey D. Mapes
                                                                                            Jeffrey D. Mapes P70509     , Counsel for the Debtor(s)




                                                                          1 - As updated on 11-23-16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
